DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Ueda discloses a self-propelled construction machine (vehicle, Abstract), comprising:
a machine frame (the frame of the vehicle, Abstract);
a plurality of running gears supporting the machine frame (wheels cylinders 27 and 32);
a braking system (hydraulic brake system, Abstract) including at least one brake actuator associated with at least one of the running gears, the brake actuator including a pressure chamber (chambers 166 and 167, 1B) configured to be acted upon with hydraulic fluid, and
in an operating position of the braking system in which the pressure chamber of the brake actuator is acted upon with hydraulic fluid the associated running gear is unbraked (depress the brake pedal, Col. 7, Lns., 47 —55).

However, Ueda does not explicitly disclose:
the braking system being configured such that:
in a locking position of the braking system in which the pressure chamber of the brake actuator is not acted upon with hydraulic fluid, the associated running gear is braked; and
a hydrostatic steering system including at least one steering actuator associated with at least one of the running gears, the steering actuator including a first and a second pressure chamber configured to be acted upon with hydraulic fluid, the steering system being configured such that when steering in one direction the first pressure chamber is acted upon with hydraulic fluid, and when steering in another direction the second pressure chamber is acted upon with hydraulic fluid, so that the running gear associated with the steering actuator executes a steering movement;
a hydraulic power supply system for the actuation of the brake actuator and the steering actuator, the hydraulic power supply system including a hydraulic source configured to provide hydraulic fluid to the brake actuator and the steering actuator, the hydraulic power supply system including a manually actuated emergency-operation valve arrangement, the manually actuated emergency-operation valve arrangement including:
a valve block including a first inlet port in fluid connection with the hydraulic source, a second inlet port in fluid connection with one of the first and second pressure chambers of the steering actuator, a work port in fluid connection with the pressure chamber of the brake actuator, a first flow path connecting the first inlet port to the work port, and a second flow path connecting the second inlet port to the work port; a first shut-off screw configured to shut off the first flow path; and a second shut- off screw configured to shut off the second flow path; and
wherein in the event of a malfunction in the
supply of hydraulic fluid by the hydraulic power supply system to the brake actuator, the first flow path can be manually shut off by the first shut-off screw and the second flow path can be manually opened by the second shut-off screw, such that a fluid connection is created between the steering actuator and the pressure chamber of the braking actuator so that during actuation of the steering actuator hydraulic fluid flows from the steering actuator to the pressure chamber of the braking actuator so that the braking system is moved to its operating position in which the associated running gear is unbraked. Other prior art does not disclose this singly, or in combination.  Claims 16 — 29 depend from independent claim 15, and therefore, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611       


/TONY H WINNER/           Primary Examiner, Art Unit 3611